Name: 96/740/ECSC: Decision of the representatives of the governments of the Member States of the European Coal and Steel Community meeting within the Council of 17 December 1996 repealing Decision 90/414/ECSC preventing trade as regards Iraq and Kuwait
 Type: Decision
 Subject Matter: European construction;  trade;  international affairs;  Asia and Oceania;  international trade
 Date Published: 1996-12-27

 Avis juridique important|41996D074096/740/ECSC: Decision of the representatives of the governments of the Member States of the European Coal and Steel Community meeting within the Council of 17 December 1996 repealing Decision 90/414/ECSC preventing trade as regards Iraq and Kuwait Official Journal L 337 , 27/12/1996 P. 0004 - 0004DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL of 17 December 1996 repealing Decision 90/414/ECSC preventing trade as regards Iraq and Kuwait (96/740/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL,Whereas, on 17 December 1996, the Council of the European Union, in view of the resolutions of the United Nations Security Council regarding the interruption of economic and financial relations with Iraq, adopted Council Regulation (EC) No 2465/96, concerning the interruption of economic and financial relations between the European Community and Iraq (1), which also covers goods and products falling under the Treaty establishing the European Coal and Steel Community;Whereas for that reason there is no longer a need for the continuation of Decision 90/414/ECSC (2); whereas that Decision should therefore be repealed;In agreement with the Commission,HAVE DECIDED AS FOLLOWS:Article 1Decision 90/414/ECSC is hereby repealed.Article 2This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 10 December 1996.Done at Brussels, 17 December 1996.The PresidentI. YATES(1) See page 1 of this edition of the Official Journal.(2) OJ No L 213, 9. 8. 1990, p. 3. Decision as last amended by Decision 91/265/ECSC (OJ No L 127, 23. 5. 1991, p. 27).